Citation Nr: 0428170	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tachycardia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had active service from September 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In June 2004, the veteran gave testimony at a video- 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The veteran submitted additional evidence directly to the 
Board, after the appeal had been certified and forwarded to 
Washington.  He also submitted a waiver of initial RO review 
of the new material, and hence the evidence will be 
considered in this decision.  38 C.F.R. § 20.1304 (2003).

The issue of entitlement to service connection for 
tachycardia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The current evidence of record does not show that PTSD is 
related to the veteran's service.  The veteran did not engage 
in combat with the enemy during military service.  Objective 
evidence of an in-service stressor has not been demonstrated.  
The veteran does not currently have PTSD as a result of 
experiences in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.304, 3.326 (2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Prior to the start of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the November 2001 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claim.  He was informed that evidence of a 
relationship between PTSD and an incident or event in service 
was needed.  

In the November 2001 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had 60 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.


Entitlement to service connection
for PTSD

The veteran's service medical records show no history, 
complaints, treatment, or diagnosis of a psychiatric 
disability including PTSD.

There is no indication that the veteran actually took part in 
or was in the immediate vicinity of any combat operations.  
His Department of Defense Form 214 revealed no combat related 
citations.

VA treatment records dated from December 2000 to April 2002 
show diagnoses and treatment for PTSD, depression, and 
anxiety.

Private medical records dated in April 2001; November 2001; 
and June 2002 shows treatment for PTSD.  

On his PTSD questionnaire, the veteran reported the following 
stressors: In January 1945 while aboard the USS Margaret 
Brent, there were depth charges dropped; he believed a German 
submarine was sunk; In March 1945 aboard the SS Charles 
Bullfinch, voyage to Murmansk, Russia, witnessed two sailors 
washed overboard, "never to be seen again," two planes 
missed the runway and crashed into the water; In May of June 
aboard SS Casper Yost went through the canal in the Pacific 
(Guam, Carolina Island, Okinawa) without escort or radar, 
there were suicide planes in the area.  

VA treatment records dated from October 2001 to September 
2004 show ongoing treatment for PTSD. 

In March 2002, the RO received crew lists for the armed guard 
detachments on the SS Margaret Brent, SS Charles Bullfinch, 
and the SS Casper Yost.  In April 2002, the RO received 
Military Ship Records.  

The logs of the ships for which the veteran was assigned 
reported having no enemy contact on their voyages.  There was 
no reference to any sailors being washed overboard.  There 
was one incident noted in February 1945 when the SS Margaret 
Brent listed they dropped depth charges, but the report 
continued that no sign of enemy submarines and no contact 
with the enemy.  In January the SS Charles Bullfinch came 
under enemy attack for a period of three weeks.  However, in 
January 1945, the veteran was assigned to the SS Brent, not 
SS Bullfinch.  The veteran was assigned to the SS Bullfinch 
from March 1945 to June 1945.  There were no records showing 
combat engagements during this voyage.  

In July 2002, the veteran submitted two internet articles 
regarding the Naval Armed Guard Service in World War II and 
Naval Armed Guard Service: Convoys to Northern Russia.  

During the veteran's June 2004 videoconference hearing before 
the undersigned, he testified to same stressors he reported 
in his PTSD Questionnaire.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

The Court of Appeals for Veterans Claims (Court) has held 
that it is the distressing event, rather than the mere 
presence in a "combat zone" which constitutes a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 
9 Vet. App. 389, 394- 95 (1996), the Court set forth the 
analytical framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the 
evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  See 38 
C.F.R. § 3.304(f).  In addition, while the veteran has 
contended that he served in combat, there is no objective 
evidence of such; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence. Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  As 
noted above, the RO obtained the service records, personnel 
records, crew list, and ship logs for verification of the 
veteran's claimed in-service stressors, however the 
logs/records revealed no contact with the enemy and no 
verification of the reported stressor events.  No evidence 
has otherwise been presented to support the occurrence of any 
in- service stressors.  As such there is no stressor 
verification.  While it is acknowledged that the veteran does 
have a diagnosis of PTSD, for service connection to be 
granted this must be based on verified stressor, which is 
unavailable in this case.  See also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller v. 
Derwinski, 2 Vet. App. 578 (1992).  The veteran lacks the 
medical expertise to offer an opinion as to the causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the evidence 
preponderates against the veteran's claim of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b)(1),(2).

The veteran's service medical records show that upon 
discharge in March 1946, a diagnosis of tachycardia was 
provided.  In this case, it is noted that during the June 
2004 videoconference hearing, the veteran indicated that he 
experienced episodes of tachycardia.  

Tachycardia is defined as "excessive rapidity in the action 
of the heart," Dorland's Illustrated Medical Dictionary 1784 
(29th ed. 2000), or "[r]apid beating of the heart."  
Stedman's Medical Dictionary, 1758 (26th ed. 1995).  

In evaluating the veteran's contentions on appeal, it is 
relevant that simple tachycardia in and of itself is not 
recognized under the VA rating schedule as a disability.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia is recognized as a disability ratable as a 
supraventricular arrhythmia when documented by 
electrocardiogram or Holter monitor.  See 38 C.F.R. § 4.104, 
Code 7010 (2003) (relating to supraventricular arrhythmias).  

In light of the above, the Board finds that a comprehensive 
cardiology examination is needed to address the veteran's 
claim on the merits.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is Remanded to the RO for the following 
actions:

1.  The veteran should be contacted and 
asked to furnish the names and addresses 
of any private medical care providers who 
have treated him for tachycardia.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records not currently associated with the 
claims file.

2. The veteran should be afforded a VA 
cardiology examination to determine the 
presence of any underlying disability 
manifested by tachycardia or the presence 
of chronic tachycardia.  The report of 
examination should include a detailed 
account of all manifestations of 
palpations and heart disorders found to 
be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  
Specifically, an electrocardiogram of the 
veteran should be conducted and the 
examining physician should review the 
results prior to rendering a final 
diagnosis.

The examining physician is requested to 
review the veteran's service medical 
records and the current examination 
findings and indicate if the tachycardia 
noted during service is a disability.  
The physician is also requested to offer 
an opinion as to whether any current 
heart disorder found is related to the 
tachycardia noted during service. 

The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  The report prepared should be 
typed.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  

Thereafter the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



